DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-12, and 16-18 are allowed.
	In regard to claims 1 and 18, the prior art does not teach or render obvious a first portion of the two enclosure portions includes a cutout electrode for surrounding a cutout space; the cutout electrode is tied to a ground to shield against signals from the cutout space; and the sensor is configured to measure a set of voltage or current responses corresponding to a set of electrostatic excitations applied to the outer periphery of the non-metallic pipe that enable detection of a presence or an absence of a pipe inserted within an inner periphery of the non-metallic parent pipe, wherein an indication is received to generate at an amplitude and a frequency of an electrostatic excitation of the set of electrostatic excitations (while these claims limitations are taken from claim 1, method claim 18 includes claim limitations with a similar scope).
	Claims 2, 4-12, and 16-18 further limit allowable claim 1, and, therefore, are also allowable.
	Note that the terminal disclaimer filed May 19, 2021 was approved and the double patenting rejection removed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896